M & T BANK

AMENDED AND RESTATED

CONSTRUCTION AND SITE DEVELOPMENT

LINE OF CREDIT MORTGAGE NOTE




Original Date: April 20, 2006

Amended Date: June 15, 2007

 (Construction Loan)

Pennsylvania

Original Amount: $10,000,000.00

Amended Amount: $25,000,000.00




BORROWER: Big Boulder Corporation, Blue Ridge Real Estate Company, BBC Holdings,
Inc., BRRE Holdings, Inc., Northeast Land Company, Lake Mountain Company, Jack
Frost Mountain Company, Boulder Creek Resort Company, Moseywood Construction
Company, individually and doing business as Stoney Run Realty Company and doing
business as Stoney Run Builders Company, and Jack Frost National Golf Course,
Inc., jointly and severally, each being corporations organized under the laws of
Pennsylvania (except for BBC Holdings, Inc. and BRRE Holdings, Inc. which are
organized under the laws of the State of Delaware), and each having a chief
executive office of Route 940 and Moseywood Road, P.O. Box 707, Blakeslee,
Pennsylvania 18610-0747.

LENDER: Manufacturers and Traders Trust Company, a New York banking company,
with offices located at One Fountain Plaza, Buffalo, New York 14203. Attn: M&T
Real Estate, Inc.

Definitions. Each capitalized term shall have the meaning specified herein and
the following terms shall have the indicated meanings:

a.

"Loan Agreement" shall mean the agreement between Borrower and the Lender dated
April 20, 2006, as amended from time to time, including, but not limited to the
Second Loan Modification Agreement dated June 15, 2007, in connection with the
construction and mortgage financing and site development of real property
described in the Mortgages, as the same may be amended, modified or replaced
from time to time.

b.

"Maturity Date" is April 19, 2010.

c.

"Mortgages" shall mean each of the open-end mortgages dated April 20, 2006
executed by one or more Borrower, as more fully set forth in the Second Loan
Modification Agreement dated June 15, 2007, as the same may be amended, modified
or replaced from time to time.

e.

"Principal Sum" shall mean Twenty Five Million Dollars ($25,000,000.00).

Promise to Pay. For value received, and intending to be legally bound, the
undersigned Borrower promises to pay to the order of the Lender at its office
identified above in lawful money of the United States and in immediately
available funds, the Principal Sum or so much thereof as may be advanced, plus
interest on the unpaid portion of the Principal Sum, and all Expenses (defined
below). Advances under this Note shall be made pursuant to the terms and
conditions of the Loan Agreement

Interest. All outstanding amounts of the Principal Sum advanced to Borrower
under this Note shall accrue interest at a per annum rate equal to: 250
percentage points above LIBOR for a one month interest period. The definition of
LIBOR, adjustments to the LIBOR Rate and other provisions relative thereto are
contained on Rider B attached hereto and made a part of this Note by reference.
Interest will be calculated on the basis of a 360-day year consisting of twelve
(12) months with the actual number of days of each month (28, 29, 30 or 31).

Maximum Legal Rate. It is the intent of the Lender and Borrower that in no event
shall such interest be payable at a rate in excess of the maximum rate permitted
by applicable law (the "Maximum Legal Rate"). Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, any
amount that would be treated as excessive under a final judicial interpretation
of applicable law shall be deemed to have been a mistake and automatically
canceled and if received by the Lender shall be refunded to Borrower.

Default Rate. After maturity (whether due to the Maturity Date, by acceleration
or otherwise), the interest rate on the unpaid Principal Sum shall be increased
to three (3%) percentage points per year above the otherwise applicable rate per
year (the "Default Rate"). Any judgment entered hereon or otherwise in
connection with any suit to collect amounts due hereunder shall bear interest at
such Default Rate. No failure to impose or delay in imposing the Default Rate
shall be construed as a waiver by the Lender of its right to collect, and
Borrower's obligation to pay, interest at the Default Rate effective as of the
date of maturity (whether due to the Maturity Date, by acceleration or
otherwise).

Repayment of Principal and Interest. Borrower shall pay the Principal Sum and
interest owing pursuant to this Note to the Lender in installments as follows:

(1)

Borrower shall pay accrued interest to Lender on the first day of July, 2007,
and on the first day of each subsequent month thereafter to, but not including,
the Maturity Date; and

(2)

On the Maturity Date, Borrower shall pay the outstanding Principal Sum and all
accrued and unpaid interest, premiums, Expenses and all other amounts owing
pursuant to this Note, the Loan Agreement and the Mortgages and remaining
unpaid. In addition, the Borrower shall make additional principal payments as
set forth in the Loan Agreement, as amended by the Second Loan Modification
Agreement dated of even date herewith.

Late Charge. If Borrower fails to pay the whole or any installment of principal
or interest owing pursuant to this Note, the Mortgages or the Loan Agreement
including any Escrow payment owing pursuant to the Mortgages or the Loan
Agreement within ten (10) days of its due date, Borrower shall immediately pay
to the Lender a late charge equal to six percent (6%) of the delinquent amount.

Application of Payments. Payment made with respect to this Note may be applied
in any order in the sole discretion of the Lender, but prior to an Event of
Default or maturity, each payment shall be shall be applied first to accrued and
unpaid interest, next to Principal, next to the Escrow, next to late charges,
and finally to Expenses.

Prepayment. Borrower shall have the option of paying the Principal Sum to the
Lender in advance of the Maturity Date, in whole or in part, at any time and
from time to time upon written notice received by the Lender at least thirty
(30) days prior to making such payment, and in all cases,








--------------------------------------------------------------------------------

subject to the prepayment terms and fees more fully set forth in the Second Loan
Modification Agreement dated June 15,2007, the terms and conditions of which are
incorporated herein by reference. In addition, such prepayment will be subject
to the make whole provisions of Rider B which is attached hereto and
incorporated herein by reference. Upon making any prepayment of the Principal
Sum in whole, Borrower shall pay to the Lender all interest and Expenses owing
pursuant to this Note, the Mortgages or the Loan Agreement and remaining unpaid.
Any partial payment of the Principal Sum shall be applied in inverse order of
maturity. In the event the Maturity Date of this Note is accelerated, any tender
of payment of the amount necessary to satisfy the entire indebtedness made after
maturity shall be expressly deemed a voluntary prepayment.

Business Purpose. This Note is being given by Borrower to the Lender in
connection with the construction and mortgage financing of real property
described in Mortgages and Borrower warrants that the indebtedness evidenced by
this Note is for a business purpose.

Events of Default; Acceleration. This Note is issued pursuant to and entitled to
the benefits of the Loan Agreement is secured and entitled to the benefits of
the Mortgages. An Event of Default under either the Mortgages or the Loan
Agreement is an Event of Default under this Note. All amounts under this Note
shall become immediately due and payable without any notice, demand, presentment
or protest of any kind (each of which is waived by Borrower) (a) automatically,
if Borrower or Mortgagor commences any bankruptcy or insolvency proceeding, if
voluntary, and upon the lapse of 45 days without dismissal if involuntary; (b)
at the sole option of the Lender, upon or at any time or from time to time after
the occurrence or existence of any Event of Default and the passage of any
applicable grace period; and (c) upon the Maturity Date. After maturity (whether
due to the Maturity Date, by acceleration or otherwise), interest on the
outstanding Principal Sum shall continue to accrue and be payable at the
applicable rate and the Lender's acceptance of any partial payment shall not
affect that all amounts under this Note are due and payable in full.

Right of Setoff. Upon maturity (whether due to the Maturity Date, by
acceleration or otherwise) or the occurrence of an Event of Default, the Lender
shall have the right to set off against the amounts owing under this Note any
property held in a deposit or other account with the Lender or any of its
affiliates or otherwise owing by the Lender or any of its affiliates in any
capacity to Borrower or Mortgagor. Such set-off shall be deemed to have been
exercised immediately at the time the Lender or such affiliate elect to do so.

Expenses. Borrower shall pay to the Lender on demand each cost and expense
(including, but not limited to, the reasonable fees and disbursements of counsel
to the Lender, whether internal or external and whether retained for advice, for
litigation or for any other purpose) incurred by the Lender or its agents either
directly or indirectly in connection with this Note including, without
limitation, endeavoring to (1) collect any amount owing pursuant to this Note or
negotiate or document a workout or restructuring; (2) enforce or realize upon
any guaranty, endorsement or other assurance, any collateral or other security,
or any subordination, directly or indirectly securing or otherwise directly or
indirectly applicable in any such amount; or (3) preserve or exercise any right
or remedy of the Lender pursuant to this Note (the "Expenses").

Joint and Several. If Borrower is more than one legal person, each such person
is jointly and severally liable for all obligations and amounts which become due
under this Note and the term "Borrower" shall include each as well as all of
them.

Miscellaneous. This Note contains the entire agreement between the Lender and
Borrower with respect to the loan it evidences and supersedes every course of
dealing, other conduct, oral agreement and representation previously made by the
Lender with respect thereto. All rights and remedies of the Lender under
applicable law, the Mortgages, the Loan Agreement, this Note or any document in
connection with the transaction contemplated hereby or amendment thereof are
cumulative and not exclusive. No single, partial or delayed exercise by the
Lender of any right or remedy shall preclude the subsequent exercise by the
Lender at any time of any right or remedy of the Lender without notice. No
waiver or amendment of any provision of this Note shall be effective unless made
specifically in writing by the Lender. No course of dealing or other conduct, no
oral agreement or representation made by the Lender, and no usage of trade,
shall operate as a waiver of any right or remedy of the Lender. Borrower agrees
that in any legal proceeding, a copy of this Note kept in the Lender's course of
business may be admitted into evidence as an original. This Note is a binding
obligation enforceable against Borrower and its successors and assigns and shall
inure to the benefit of the Lender and its successors and assigns. If a court
deems any provision of this Note invalid, the remainder of the Note shall remain
in effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Lender's records) or to the Lender (at the address on page one
and separately to the Lender officer responsible for Borrower's relationship
with the Lender). Such notice or demand shall be deemed sufficiently given for
all purposes when delivered (i) by personal delivery and shall be deemed
effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) business days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) business day after delivery to a





--------------------------------------------------------------------------------

nationally recognized overnight courier service (e.g., Federal Express). Notice
bye-mail is not valid notice under this or any other agreement between Borrower
and the Lender.

Governing Law; Jurisdiction. This Note has been delivered to and accepted by the
Lender and will be deemed to be made in the Commonwealth of Pennsylvania. This
Note will be interpreted in accordance with the laws of the Commonwealth of
Pennsylvania excluding its conflict of laws rules. BORROWER HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE
COMMONWEALTH OF PENNSYLVANIA IN A COUNTY OR JUDICIAL DISTRICT WHERE THE LENDER
MAINTAINS A BRANCH AND CONSENTS THAT THE LENDER MAY EFFECT ANY SERVICE OF
PROCESS IN THE MANNER AND AT BORROWER'S ADDRESS SET FORTH ABOVE FOR PROVIDING
NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE
LENDER FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING
ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Lender and Borrower. Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.

Waiver of Jury Trial. BORROWER AND THE LENDER HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE LENDER MAY HAVE
IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE
OR THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER
INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

Power to Confess Judgment. BORROWER HEREBY EMPOWERS ANY ATTORNEY OF ANY COURT OF
RECORD, AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT HEREUNDER, TO APPEAR FOR
BORROWER AND, WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, OR A SERIES OF
JUDGMENTS, AGAINST BORROWER IN FAVOR OF THE LENDER OR ANY HOLDER

2





--------------------------------------------------------------------------------

HEREOF FOR THE ENTIRE PRINCIPAL BALANCE OF THIS NOTE, ALL ACCRUED INTEREST AND
ALL OTHER AMOUNTS DUE HEREUNDER, TOGETHER WITH COSTS OF SUIT AND AN ATTORNEY'S
COMMISSION OF THE GREATER OF TEN PERCENT (10%) OF SUCH PRINCIPAL AND INTEREST OR
$1,000 ADDED AS A REASONABLE ATTORNEY'S FEE, AND FOR DOING SO THIS NOTE OR A
COPY VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT WARRANT. BORROWER HEREBY
FOREVER WAIVES AND RELEASES ALL ERRORS IN SAID PROCEEDINGS AND ALL RIGHTS OF
APPEAL AND ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS OF
ANY STATE NOW IN FORCE OR HEREAFTER ENACTED. INTEREST ON ANY SUCH JUDGMENT SHALL
ACCRUE AT THE DEFAULT RATE. NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS
JUDGMENT, OR A SERIES OF JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE POWER,
WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID,
VOIDABLE, OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY BE
EXERCISED FROM TIME TO TIME AS OFTEN AS THE LENDER SHALL ELECT UNTIL SUCH TIME
AS THE LENDER SHALL HAVE RECEIVED PAYMENT IN FULL OF THE DEBT, INTEREST AND
COSTS.

This Note amends and restates, and is in substitution for, that certain
Construction and Site Development Line of Credit Mortgage Note dated April 20,
2006, in the stated principal amount of Ten Million Dollars ($10,000,000.00),
executed by Borrowers and payable to Bank ("Existing Note"). However, without
duplication, this Note shall in no way extinguish, cancel, or satisfy the
Borrowers' unconditional obligation to repay all indebtedness evidenced by the
Existing Note or constitute a novation of the Existing Note. Nothing herein is
intended to extinguish, cancel, or impair the lien, priority or effect of any
security agreement, pledge agreement, guaranty, or mortgages with respect to
Borrowers' obligations hereunder and under any other document related hereto.




Preauthorized Transfers from Deposit Account. If a deposit number is provided in
the following blank, Borrower hereby authorizes the Lender to debit Borrower's
deposit account # _________with the Lender automatically for the full amount of
each payment which

becomes due under this Note.

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Confession of Judgment, Governing Law,
Jurisdiction and Waiver of Jury Trial, and has been advised by counsel as
necessary or appropriate.




ATTEST:

BIG BOULDER CORPORATION

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 24-0822326




ATTEST:

BLUE RIDGE REAL ESTATE COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 24-0854342




ATTEST:

BBC HOLDING INC.

/s/ Nina A. Corey

BY: /s/ Eldon D. Dietterick

NINA A. COREY, Secretary

ELDON D. DIETTERICK, President & Treasurer




TAX ID. NO. 51-0294425




ATTEST:

BRRE HOLDINGS, INC.

/s/ Nina A. Corey

BY: /s/ Eldon D. Dietterick

NINA A. COREY, Secretary

ELDON D. DIETTERICK, President & Treasurer




TAX ID. NO. 51-0294426








--------------------------------------------------------------------------------




ATTEST:

NORTHEAST LAND COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 23-1682251




[SIGNATURES CONTINUED ON NEXT PAGE]




 





--------------------------------------------------------------------------------

ATTEST:

LAKE MOUNTAIN COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 23-2243205







ATTEST:

JACK FROST MOUNTAIN COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 23-1670482







ATTEST:

BOULDER CREEK RESORT COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 20-2287001







ATTEST:

MOSEYWOOD CONSTRUCTION COMPANY,

Individually and d/b/a STONEY RUN REALTY

COMPANY and d/b/a STONEY RUN BUILDERS

COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 65-1190104







ATTEST:

JACK FROST NATIONAL GOLF COURSE, INC.

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 20-3092213

ACKNOWLEDGMENTS




COMMONWEALTH OF PENNSYLVANIA

)

: ss.

COUNTY OF CARBON

)







On the 15th day of June, in the year 2007, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared ELDON D. DIETTERICK
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.




/s/ Eric D. Hanna, Notary Public




My commission expires

COMMONWEALTH OF PENNSYLVANIA





--------------------------------------------------------------------------------

Notarial Seal

Eric D. Hanna, Notary Pubic

Tobyhanna Twp., Monroe County

My Commission Expires Jan. 31, 2009

Member, Pennsylvania Association of Notaries






